Case 1:17-cv-24615-RNS Document 45 Entered on FLSD Docket 03/05/2019 Page 1 of 1



                              United States District Court
                                        for the
                              Southern District of Florida

  Contraband Sports, LLC, Plaintiff,      )
                                          )
  v.                                      ) Civil Action No. 17- 24615-Civ-Scola
                                          )
  Fit Four, LLC, Defendant.               )
                   Order Adopting Report and Recommendation
        The Court referred Defendant Fit Four, LLC’s motion to enforce the
  parties’ settlement agreement to United States Magistrate Judge Edwin G.
  Torres for a report and recommendation. Judge Torres has issued a report,
  recommending that Fit Four’s motion be granted. Neither party has objected to
  the report and the time to do so has passed. Nonetheless, the Court has
  considered—de novo—Judge Torres’s report, the record, and the relevant legal
  authorities. The Court finds Judge Torres’s report and recommendation cogent
  and compelling. The Court thus adopts the recommendation in full (ECF No.
  38), granting Fit Four’s motion (ECF No. 15), and thus dismissing this case,
  per the parties’ agreement, with prejudice.
        The Clerk is directed to close this case. Any pending motions are denied
  as moot.
        Done and ordered, at Miami, Florida, on March 4, 2019.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
